Gantt, Justice,
dissenting.
1st. As respects the charge for commission in each case, I at first doubted as to the correctness of this charge, because the same interrogatories were made to apply to each case, and it appeared at the first blush to be unreasonable, that where only one commission had in fact been issued, although entitled' of all the cases wherein David Ramsay and others were plaintiffs against the several defendants, that this item should be allowed in each bill of costs; but then it was made to appear that the attornies for the defendant had consented to this mode of obtaining the testimony, at the instance of the plaintiffs attorney, and to save him the necessity of issuing in each casé. Now as the trespasses for which the several actions were brought were several and distinct, and the commission entitled of each case, whereby its applicability to each was recognized and admitted, I thought the charge, allowable. But I am less dissatisfied with the reversal of the decision below, as respects the commission, than the item for special matter and argument.
By the fee bill, the several items are particularized which go to make up a bill of costs: among these is enumerated the charge for “ special matter and argument.” What shall constitute special matter and argument is -not defined; but from the terms used it must necessarily mean some incidental matter in the progress of the suit, wherein in truth and fact argument *474was deemed necessary. Such as an argument on a demurred one for the continuance of a cause which stands marked for trial, and the like. But when the plaintiff discontinues a cause by leave of court, which is always granted, this cannot in my view constitute special matter and argument, within the meaning of the act. I infer this, because a defendant cannot consistently with the established usage and practice of the courts, oppose a motion for nonsuit or discontinuance. A discontinuance by leave of court is a'voluntary withdrawal of the suit, and puts' an end to it, and it cannot readily appear how it should sub-serve-,-.,]the interest of a defendant to oppose a motion of this kind. Under this view of the law, I thought and so decided, : that the charge for special matter and argument,-in all the cases discontinued by the plaintiff, should be stricken out and that it should be allowed only in.the case brought up to the constitutional court, where the question was argued, whether the plaintiffs were entitled to support their action or should be non-suited, as had been ordered below.
A. Bowie, for plaintiffs.
Noble and War flaw, for defendants.